We can see no good purpose in discussing the facts of this case in detail. The defendant was in immediate possession of a house in which was found a can containing several gallons of whisky. When the officers began to search the premises defendant went directly to this can, took it up, and started with it in the direction of a sink, used for washing milk bottles. One of the officers took the can away from him, and brought it away. The facts testified to and the inferences to be drawn from the fact *Page 65 
were sufficient upon which to base a verdict, which we will not disturb on motion for new trial. Maisel v. State, 17 Ala. App. 12,81 So. 348.
Charge 4, refused to defendant, is an argument.
We find no reversible error in the record, and the judgment is affirmed.
Affirmed.
RICE, J., not sitting.